DETALED ACTION
Status of Claims
Claims 1-26 are pending.  Objections and rejection are recited below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding claims 1-26, the clauses such as “to generate data and responses” in claims 1, 12, 23 and 26, are merely statement of intended use which do not affect the method step of “initiating an interface”.  Similarly, the clause “for optimization of the online advertising platform” in claims 8, 18, 24 and 26, does not further limit the step of “returning the collected information”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Some clauses in claims 1-26 do not in any way affect the method steps performed in the independent claim.  For example, in claim 1, “determined from data collected from the user by the cognitive virtual assistant and data collected from one or more of a third party data interface for the personal lines insurance, commercial lines insurance, property insurance, and casualty insurance”  further describes data  - i.e. “one or more relevant products based on eligibility”.  As such, such clauses are merely non-functional descriptive material which also do not further limit the claim.
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010). See MPEP § 2111.05.

Claim Objections
Claims 1, 12, 23 and 26 are objected to because the claims are structured such that it is hard to determine what Applicant is claiming as his invention. If the Applicant wishes to claim a method, he should use words similar to: 
“A method of completing an application for the one or more insurance products, the method comprising:
receives, by a cognitive virtual assistant,  audio from an interface …
prompting, by the cognitive virtual assistant, a user for information;
identifying, by the cognitive virtual assistant, one or more insurance products;
presenting, by the cognitive virtual assistant, the one or more insurance products; 
completing, by the cognitive virtual assistant, application or enrollment requirements for the one or more insurance products.
 
If the Applicant wishes to claim a system, he should use words similar to: 
“A system of completing an application for the one or more insurance products, the system comprising:
a database storing data associated with a plurality of financial accounts;
the database connected to a network, the network connected to a server and at least on user device, the system performing the method steps of:
receiving audio from an interface …
prompting a user for information;
identifying one or more insurance products;
presenting the one or more insurance products; 
completing application or enrollment requirements for the one or more insurance products.

If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
of: 
receiving audio from an interface …
prompting a user for information;
identifying one or more insurance products;
presenting the one or more insurance products; 
completing application or enrollment requirements for the one or more insurance products.

Correction is required.
Claim 26 is objected to because there are two steps “f”.  For purposes of examination, the steps will be interpreted as 
f. communicating the application or enrollment requirements to a respective one or more benefits providers or residential services providers for enrollment;
[[f]] g. collecting information from the online advertising platform and the cognitive virtual assistant during one or more of steps a. through f; and
[[g]] h. returning the collected information to the online advertising platform for optimization of the online advertising platform.
Correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/945,294.  Although the claims are not identical, they are not patentably distinct from each other because the claim of the co-pending application is substantially similar to the claim of the instant application.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-26, claim language is replete with errors, intended use language and non-functional descriptive material such that it is not clear what the Applicant tis claiming as his invention.  For example: 
For example, in claim 1 and 26, in the representative limitation of claim 1:
a. initiating an interface to a cognitive virtual assistant, the cognitive virtual assistant receives audio from the interface which is interpreted with artificial intelligence at a processor to generate data and responses, the responses being forwarded to a user interface;
is vague and indefinite for several reasons.  First, it is not clear what “initiating an interface” means to convey.  Second, the phase “which is interpreted with artificial intelligence at a processor to generate data and responses” appears to be non-functional descriptive material in that it is merely a description of data and does not clearly claim “interpreting using artificial intelligence (some result)”.  Third, the phrase “to generate data and responses” is merely a statement of intended use which does not further limit the step of “initiating an interface”.  Fourth, the phase “the responses being forwarded to a user interface” does not clearly convey forwarding the responses to a user interface” (emphasis added) in that it is written in the passive tense.
In claims 1, 12, 23 and 26, words such as “relevant” as in “relevant products” are a relative terms which renders the claims indefinite.  The term “relevant products” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purposes of examination, the term “relevant” will be interpreted to be not further limiting.  Appropriate correction is required.
In claims 1 and 26, in the representative limitation of claim 1:
c. identifying one or more relevant products based on eligibility determined from data collected from the user by the cognitive virtual assistant and data collected from one or more of a third party data interface for the personal lines insurance, commercial lines insurance, property insurance, and casualty insurance, a benefits product application interface for the benefits products and benefits services and a residential services provider application interface for the residential services;
is vague and indefinite because it is not clear that data was collected from the user (emphasis added).  The previous limitation prompts a user “for information and a description of one or more products”.  However, the claim does not explicitly claim “receiving data collected from one or more of a third party data interface”.  To overcome this rejection, Applicant should clearly recite a limitation indicating “receiving, by the cognitive virtual assistant via one or more of a third party data interfaces, data for the personal lines insurance, commercial lines insurance, property insurance, and casualty insurance …” if that is indeed what the Applicant means to convey.
In claims 1-26, citing the representative limitations of claim 1:

b. the cognitive virtual assistant prompting a user for information and a description of one or more products selected from personal lines insurance, commercial lines insurance, property insurance, casualty insurance, benefits products, benefits services and residential services which are of interest to the user for purchase or enrollment;
c. identifying one or more relevant products based on eligibility determined from data collected from the user by the cognitive virtual assistant and data collected from one or more of a third party data interface for the personal lines insurance, commercial lines insurance, property insurance, and casualty insurance, a benefits product application interface for the benefits products and benefits services and a residential services provider application interface for the residential services;
are vague and indefinite in that it is not clear what the relationship is between the “one or more products” in limitation b and “one or more relevant products” in limitations c; antecedent issues are not clear.  
Regarding claim 21, it is not clear what product “the product” refers to.
Claim 22  is vague and indefinite in that it the claim is not further limiting if the residential services is not  selected from the “one or more products selected from personal lines insurance, commercial lines insurance, property insurance, casualty insurance, benefits products, benefits services and residential services” indicted in the independent claim.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible
Claims 2-11, 13-22, 24 and 25 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 11-16, 21-23 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-11 are directed to a method for completing an application or enrollment requirements for insurance products which is a judicial exception of managing interactions between people which is a method of organizing human activity. 
Claim 1 recites, in part, a system for performing the steps of:
b. prompting a user for information and a description of one or more products;
c. identifying one or more relevant products based on eligibility;
d. presenting the identified one or more relevant products to the user 
e. completing application or enrollment requirements of the identified one or more relevant products; and
f. communicating the application or enrollment requirements to a respective one or more benefits providers or residential services providers for enrollment.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
(one or more products) selected from personal lines insurance, commercial lines insurance, property insurance, casualty insurance, benefits products, benefits services and residential services which are of interest to the user for purchase or enrollment;
(eligibility) determined from data collected from the user and data collected from one or more of a “third parties” for the personal lines insurance, commercial lines insurance, property insurance, and casualty insurance, a benefits product application interface for the benefits products and benefits services and a residential services provider application interface for the residential services
are merely descriptions of data and do not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
a. initiating an interface to a cognitive virtual assistant, the cognitive virtual assistant receives audio from the interface which is interpreted with artificial intelligence at a processor to generate data and responses, the responses being forwarded to a user interface; and
prompting by the cognitive virtual assistant, 
identifying by the cognitive virtual assistant, 
presenting by the cognitive virtual assistant, 
completing “a document” using the cognitive virtual assistant, and
third party data interfaces.
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to system claim 12, non-transitory computer readable medium claim 23 and method claim 26 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
 claims 2-4 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
In claim 5, the features:
interface to the cognitive virtual assistant is via audio, mobile device, tablet, app, wearable computer device, SMS, chat, iMessage, videoconference, virtual reality, game or game system;
add technology to the abstract idea of the independent claim.  However, interface types are generic technological components, and the use of each interface type is described in its normal, expected, and routine manner.  The components are recited at a high level of generality which do not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention.  Accordingly, system claim 12, non-transitory computer-readable medium claim 23 and method claim 26 would be subject to the same analysis.
claim 12, the features of claims 16, 21 and 22 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
In claim 13-15, the features:
interface to the cognitive virtual assistant is via audio, mobile device, tablet, app, wearable computer device, SMS, chat, iMessage, videoconference, virtual reality, game or game system;
cognitive learning abilities; and
a natural language parser.
add technology to the abstract idea of the independent claim.  However, interface types are generic technological components, and the use of each interface type is described in its normal, expected, and routine manner.  The components are recited at a high level of generality which do not improve another technology or technical field nor the functioning of the computer itself.  Components such as cognitive learning abilities and a natural language parser are not described at any level of detail to indicate an improvement to technology.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12-14, 16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sankovsky (US Pub. No. 20190026364 A1) in view of Groarke et al (US Pub. No. 20180285978 A1).
Regarding claims 1, 12 and 23, Sankovsky teaches processing systems having a machine learning engine and machine learning datasets to generate customized user outputs [0001].  He teaches (using the method steps of claim 1):
a. initiating an interface to a cognitive virtual assistant, the cognitive virtual assistant receives audio from the interface which is interpreted with artificial intelligence at a processor to generate data and responses, the responses being forwarded to a user interface – [0004], “machine learning”, [0024] and [0046];
b. the cognitive virtual assistant prompting a user for information and a description of one or more products selected from personal lines insurance, commercial lines insurance, property insurance, casualty insurance, benefits products, benefits services and residential services which are of interest to the user for purchase or enrollment – [0072], [0102], [0109], [0127] and [0137];
c. identifying one or more relevant products based on eligibility determined from data collected from the user by the cognitive virtual assistant and data collected from one or more of a third party data interface for the personal lines insurance, commercial lines insurance, property insurance, and casualty insurance, a benefits product application interface for the benefits products and benefits services and a residential services provider application interface for the residential services – [0023], [0040], [0042] “sensor data may be collected and analyzed by the mobile device”, [0044] ” collect the health sensor data from a fitness tracker such as a wearable device configured to collect fitness or other wellness information” and [0102} “promotion associated with additional insurance products” and [0127];
Sankovsky does not explicitly disclose:
c. identifying one
d. presenting the identified one or more relevant products to the user using the cognitive virtual assistant;
e. completing application or enrollment requirements of the identified one or more relevant products which are selected by the user using the cognitive virtual assistant; and
f. communicating the application or enrollment requirements to a respective one or more benefits providers or residential services providers for enrollment.
However, Groarke teaches systems and methods for use in aggregating transaction data in particular regions in order to provide such indicators for the insurance products of interest (Applicant’s relevant products) [0001].  He teaches an insurance engine which generates one or more insurance indicators for the particular insurance product of interest based on the aggregated transaction data [0011].  He teaches insurance merchants, each being associated with one or more insurance products, offering for sale and selling insurance products [0014].  The insurance products include homeowners insurance, automobile insurance, renters insurance, or other types of insurance products as desired [Id.].  He teaches completing a transaction between a consumer and an insurance merchant [0016].  He teaches a consumer being prompted to agree with legal terms during enrollment in a payment account [0019].  He teaches a communication device associated with a consumer for communication with insurance merchants regarding insurance products [0022].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sankovsky’s disclosure to include generating indicators for insurance products of interest as taught by Groarke because a consumer can be efficiently provided one or more indicators of what he/she should be paying for insurance for the particular insurance product of interest based on what others in the region are paying - Groarke 
Regarding claim 3, Sankovsky teaches adjusting parameters of the virtual assistant to accommodate the user – [0053] and [0055].
Regarding claim 4, Sankovsky teaches receiving enrolled policy information or enrolled product or service information after enrollment and presenting the enrolled policy information or enrolled product or service information to the user with the cognitive virtual assistant – [0069].
Regarding claims 5 and 13, Sankovsky teaches the interface to the cognitive virtual assistant is via a wearable computer device - [0032].
Regarding claim 14, Sankovsky teaches the cognitive virtual assistant as having cognitive learning abilities – [0051] and [Fig. 7].
Regarding claim 16, Sankovsky teaches parameters of the cognitive virtual assistant being adjusted to accommodate the user – [0072].
Regarding claim 21, Sankovsky teaches the product as residential services - [0047], and the data collected from the user includes, zip code - [0023].
Regarding claim 22, Sankovsky teaches the residential services as mobile cellular – [0032], live TV - [0142], and streaming services - [0150].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sankovsky in view of Groarke, in further view of Yager et al (US Pub. No. 20140304011 A1).
Regarding claim 2, neither Sankovsky nor Groarke explicitly discloses:
prompting the user to answer one or more pre-qualifying questions and the identification of the relevant benefits products being determined from eligibility of the user based on answers to the one or more pre-qualifying questions.
However, Yager teaches systems and methods which provide consumers with insurance products that may help them address some of their individual needs or wants by including features that a particular group may find desirable or appropriate [0023].  He teaches using a website which includes options for the user to provide information or to fill out an asking a series of questions that help the customer to consider options for customizing an insurance product [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sankovsky’s disclosure to include prompting a customer with a series of questions as taught by Yager because it allows a user to optimize the process of creating an insurance package - Yager [0008].
Claims 6-8 and 11, 17, 18, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sankovsky in view of Groarke, in further view of Spoor et al (US Pub. No. 20190332400 A1).
Regarding claims 6 and 17, Sankovsky teaches displaying links including user recommendation such as a list of local establishments [0133].  Neither Sankovsky nor Groarke explicitly discloses:
matching one or more user search terms entered in an online advertising platform and displaying a link to connect with the cognitive virtual assistant.
However, Spoor teaches systems and methods which facilitate companies and developers building virtual assistants into their 3D interactive environments [0006].  He teaches using commands or queues and search terms in the exchange of data between the client-side and server-side scripts that facilitates a request for a relevant assistant [0041].  He teaches a link to a demo for a virtual assistant which can be shared with others by simply copying the URL in the address bar [0053].  Spoor teaches digital advertising [0303]
Sankovsky’s disclosure to include link to a virtual assistant as taught by Spoor because it facilitates interaction by means other than conventional keyboards and pointing devices – Spoor [0007].
Regarding claims 7, 8 and 18, neither Sankovsky nor Groarke explicitly discloses:
collecting information from the online advertising platform and the cognitive virtual assistant, and
returning the collected information to the online advertising platform “for optimization of the online advertising platform”– not further limiting.
However, Spoor teaches using commands or queues and search terms in the exchange of data between the client-side and server-side scripts that facilitates a request for a relevant assistant [0041].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sankovsky’s disclosure to include exchange of data between the client-side and server-side scripts as taught by Spoor because it facilitates a request for a relevant assistant – Spoor [0041].
Regarding claim 11, neither Sankovsky nor Groarke explicitly discloses providing a status of the enrollment to the online advertising platform.
However, Spoor teaches a graphic representation of the virtual assistant's status [0024].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sankovsky’s disclosure to display a virtual assistant's status  as taught by Spoor
Regarding claim 20, neither Sankovsky nor Groarke explicitly discloses an API on the server or the cognitive virtual assistant being activated to establish a connection with one or more of an API of the third party data interface, the benefits product application interface and the residential services provider application interface.
However, Spoor teaches an application programming interface (API) which facilitates the creation of virtual assistants [0007].  He teaches using commands or queues and search terms in the exchange of data between the client-side and server-side scripts that facilitates a request for a relevant assistant [0041].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sankovsky’s disclosure to include exchange of data between the client-side and server-side scripts as taught by Spoor because it facilitates a request for a relevant assistant – Spoor [0041].
Regarding claim 24, neither Sankovsky nor Groarke explicitly discloses
the interface to a cognitive virtual assistant matches one or more user search terms entered in an online advertising platform and displays a link to connect with the cognitive virtual assistant and 
the system collects information from the online advertising platform and the cognitive virtual assistant and 
returns the collected information to the online advertising platform for optimization of the online advertising platform.
However, Spoor teaches these limitations as discussed in the rejections of claims 6, 7 and 8.  Accordingly, this claim is rejected for the same reason.
Claim 26 is a computer-implemented method substantially similar to the computer-implemented method of claim 1 with the added limitations of:
f. collecting information from the online advertising platform and the cognitive virtual assistant during one or more of steps a. through f; and
g. returning the collected information to the online advertising platform for optimization of the online advertising platform.
However, Spoor teaches using commands or queues and search terms in the exchange of data between the client-side and server-side scripts that facilitates a request for a relevant assistant [0041].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sankovsky’s disclosure to include exchange of data between the client-side and server-side scripts as taught by Spoor because it facilitates a request for a relevant assistant – Spoor [0041].
Claim 9, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sankovsky in view of Groarke, in further view of Spoor, in further view of Johnson (US Pub. No. 20130275210 A1).
Claims 9, 19 and 25, as claimed, is not further limiting of claim 7, the claim upon which it depends in that the phrase “for optimization of the online advertising platform” is merely a statement of intended use which does not further limit the claim.  However, in order to expedite prosecution, neither Sankovsky, Groarke nor Spoor explicitly discloses:
optimizing ad position for each unique search query of the one or more search terms entered in the online advertising platform to increase or decrease a max cost-per click (CPC) based upon demographics of the user.
However, Johnson teaches systems and methods for creating and managing an online advertisement campaign [0006].  He teaches business-created advertisements delivering a simple impression with the potential for interaction, such as a click-through action by the customer [0026].  He teaches an interface displaying the number of impressions, customer actions, likes, dislikes, and the costs for the targeted ads based on the demographics, location and interests, respectively, of the customers [0060].
Sankovsky’s disclosure to include costs for the targeted ads based on the demographics as taught by Johnson because it provides advertisers the ability to quickly and easily create advertisements online as well as the ability to identify a target audience for their advertisements – Johnson [0006].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sankovsky in view of Groarke, in further view of Spoor, in further view of Johnson, in further view of Spurlock et al (US Pub. No.  20200412744 A1).
Regarding claim 10, neither Sankovsky, Groarke, Spoor nor Johnson explicitly discloses:
tracking user click information using the online advertising platform and the optimization uses the tracking user click information to generate a click tracking identification (ID) by the online advertising platform during step a. and the click tracking identification (ID) being used during steps b. through f. 
However, Spurlock teaches online advertising, wherein each vendor has a unique identifier with an ad service provider [0017].  The unique identifier is used for tracking clicks and corresponding payments [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sankovsky’s disclosure to include tracking clicks using some unique identifier in online advertising  as taught by Spurlock so that advertisers may be paid according to the number of impressions, click-throughs or purchases  – Spurlock [0015].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sankovsky in view of Groarke, in further view of Chen et al .
Regarding claim 15, neither Sankovsky nor Groarke explicitly discloses the cognitive virtual assistant being determined based on a natural language parser.
However, Chen teaches a personal information assistant computing system for processing requests received from a user using a natural language interface and adaptive learning [0001].  He teaches a plurality of virtual information assistants and/or personal information assistant (PIA) templates [0041]. Each PIA may include a natural language processing (NLP) engine or may be linked to a central NLP engine, for receiving user inputs that may be processed by an automatic speech recognition algorithm and may be processed by the natural language processing engine to translate the speech input into concepts that can be easily parsed and understood by the virtual information assistants and/or the personal information assistant platform. The natural language processing engine may parse textual, audio and/or video input to identify sentence boundaries and individual words and punctuation within a sentence [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sankovsky’s disclosure to include natural language processing engine parsing textual, audio and/or video input as taught by Chen because it allows a user to organize, secure, and/or control sharing of their information during digital interactions with business organizations and/or automated consumer systems – Chen [0003].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Berger et al:  “SYSTEMS AND METHODS FOR CONSULTATIVE INSURANCE QUOTATIONS”, (US Pub. No. 20150178849 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692